DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on February 14, 2022. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on February 14, 2022 has been entered. 

Status of the Claims

This office action is prepared in response to the amended claims and Remarks filed by the applicant on January 18, 2022 relating to U.S. Patent Application 16/333,967 filed on March 15, 2019.  Claims 21 and 25 have been amended. Claims 21 – 28 are pending and have been examined. This action is non-final.                      


Response to Arguments

Applicant's remarks filed on February 14, 2022 have been fully considered.

With respect to the 35 USC § 101 Applicant asserts that amended Claims 21 and 25 recite an integration of the alleged abstract idea (i.e., virtual currency address owner name disclosure) into a practical application, that is, a virtual currency remittance technical platform between gateway servers. (Remarks, pp. 8 – 9). Examiner respectfully disagrees. The claimed features are recited at a high level generally linking the abstract idea to distributed ledger and blockchain technology and use generic computer components as tools to implement the abstract idea. They do not integrate the abstract idea into a practical application. (See Section 101 rejection below). The Section 101 rejection is maintained.


Claim Rejections - 35 USC § 101


35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 28 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 21 - 24 are directed to a system. Claims 25 – 28 are directed a method. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 21 recites a system for virtual currency remittance comprising: a remitter gateway server administrated by a remitter gateway, the remitter gateway server being connected with a remitter's virtual currency wallet that is an electronical ledger on a network and linked with a remitter's virtual currency address issued by the remitter gateway, wherein a deposit by the remitter in a real currency is recorded converted into a virtual currency in the remitter's virtual currency wallet, a remittee gateway server administrated by a remittee gateway, the remittee gateway server being connected with a remittee's virtual currency wallet that is an electronical ledger on the network and linked with a remittee's virtual currency address issued by the remittee gateway, wherein a virtual currency in the remittee's virtual currency wallet is withdrawable by the remittee into a real currency, a disclosure server, a remittance page as a web page provided by the remitter gateway server to a remitter's terminal, a disclosure program implemented on the disclosure server, a storage on the disclosure server, and an account information file stored in the storage, the account information file being a database file in which each owner name of each virtual currency address and each disclosure key are recorded in correspondence with each virtual currency address, the remittance page including an amount input box in which an amount to be remitted is input, an address input box in which the remittee's virtual currency address is input, and a transmission button for carrying out a virtual currency remittance, by clicking or tapping the transmission button after inputting on the remitter's terminal a secret key that is in one-to-one correspondence with the remittee's virtual currency address, the remitter gateway server being operable to reduce the virtual currency in the remitter's virtual currency wallet by the amount input in the amount input box, and send the remittee gateway server an instruction to increase the virtual currency in the remittee's virtual currency wallet by an amount corresponding to the amount input in the amount input box, the remittance page further including a key input box in which a disclosure key is input, and an execution button to execute the disclosure program with the remittee's virtual currency address input in the address input box and the disclosure key input in the key input box as arguments, 3Application No. 16/333,967 wherein remittance transactions on the remittee's virtual currency address are recorded in at least one blockchain, the remittee's virtual currency address including no information of an owner name of the remittee's virtual currency address, the disclosure program is operable to search the account information file with the remittee's virtual currency address as the argument, and acquire a disclosure key from a matching record in the account information file, and the disclosure program is further operable to acquire the owner name of the remittee's virtual currency address from the matching record in the account information file, transmit the owner name to the remitter's terminal displaying the remittance page, and make the owner name browsable on the remitter's terminal prior to clicking or tapping the transmission button for making the virtual currency remittance, based on the disclosure key as the argument matching the disclosure key acquired from the matching record. The abstract idea recites a system of searching a database containing virtual currency addresses and disclosure keys, determining and disclosing the name of the virtual currency address owner to a third party which amounts to commercial interactions including business relations which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 25 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 21 recites a system for virtual currency remittance comprising: a remitter gateway server administrated by a remitter gateway, the remitter gateway server being connected with a remitter's virtual currency wallet that is an electronical ledger on a network and linked with a remitter's virtual currency address issued by the remitter gateway, wherein a deposit by the remitter in a real currency is recorded converted into a virtual currency in the remitter's virtual currency wallet, a remittee gateway server administrated by a remittee gateway, the remittee gateway server being connected with a remittee's virtual currency wallet that is an electronical ledger on the network and linked with a remittee's virtual currency address issued by the remittee gateway, wherein a virtual currency in the remittee's virtual currency wallet is withdrawable by the remittee into a real currency, a disclosure server, a remittance page as a web page provided by the remitter gateway server to a remitter's terminal, a disclosure program implemented on the disclosure server, a storage on the disclosure server, and an account information file stored in the storage, the account information file being a database file in which each owner name of each virtual currency address and each disclosure key are recorded in correspondence with each virtual currency address, the remittance page including an amount input box in which an amount to be remitted is input, an address input box in which the remittee's virtual currency address is input, and a transmission button for carrying out a virtual currency remittance, by clicking or tapping the transmission button after inputting on the remitter's terminal a secret key that is in one-to-one correspondence with the remittee's virtual currency address, the remitter gateway server being operable to reduce the virtual currency in the remitter's virtual currency wallet by the amount input in the amount input box, and send the remittee gateway server an instruction to increase the virtual currency in the remittee's virtual currency wallet by an amount corresponding to the amount input in the amount input box, the remittance page further including a key input box in which a disclosure key is input, and an execution button to execute the disclosure program with the remittee's virtual currency address input in the address input box and the disclosure key input in the key input box as arguments,3Application No. 16/333,967 wherein remittance transactions on the remittee's virtual currency address are recorded in at least one blockchain, the remittee's virtual currency address including no information of an owner name of the remittee's virtual currency address, the disclosure program is operable to search the account information file with the remittee's virtual currency address as the argument, and acquire a disclosure key from a matching record in the account information file, and the disclosure program is further operable to acquire the owner name of the remittee's virtual currency address from the matching record in the account information file, transmit the owner name to the remitter's terminal displaying the remittance page, and make the owner name browsable on the remitter's terminal prior to clicking or tapping the transmission button for making the virtual currency remittance, based on the disclosure key as the argument matching the disclosure key acquired from the matching record. The additional elements recited in Claim 21 are underlined as indicated above. The additional elements amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory, software and terminals which do not integrate the abstract idea into a practical application. In addition, the additional elements in Claim 21 amount to generally linking the judicial exception (transactions on the virtual currency address) to a particular technological environment or field of use (blockchain) and do not doe not integrate the abstract idea into a practical application. Claim 25 is also directed to an abstract idea which is not integrated into a practical application for the same reasons.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of independent claim 1 add only instructions to implement the abstract idea with generic computing components, processors, memory, software and terminals. The additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 22 and 26 (the disclosure server is operable to make the transmitted owner name browsable on the remitter's terminal with a mark showing certification of authenticity of the owner name),  Claims 23 and 27 (the owner name of the remittee's virtual currency address has been provided by the remittee gateway, a ranking of the remittee gateway is recorded in correspondence with the remittee's virtual currency address in the account information file, and the disclosure server is operable to acquire the ranking of the remittee gateway from the matching record in the account information file, transmit the ranking to the remitter's terminal, and make the ranking browsable thereon) and Claims 24 and 28 (the owner name of the remittee's virtual currency address has been provided by the remittee gateway, a ranking of the remittee gateway is recorded in correspondence with the virtual currency 4Application No. 16/333,967 Docket No. 007310-000002 address in the account information file, and the disclosure server is operable to acquire the ranking of the remittee gateway from the matching record in the account information file, transmit the ranking to the remitter's terminal, and make the ranking browsable thereon) further define and add specificity to the abstract idea. The dependent claims contain no new additional elements and fail to add significantly more to the abstract idea.  

As such, Claims 21 – 28 are not patent eligible. 

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        4/19/2022